DETAILED ACTION
	This Action addresses the communication received on 27 Jul 2022:  Claims 1, 8, 12, and 14 have been amended; Claims 2, 4, 7, 11, and 13 have been cancelled; and pending Claims 1, 3, 5-6, and 14 are rejected as detailed below.

Response to Amendments

Claim Objections
Based on Applicant’s amendment to the claims, the Office withdraws the objection to Claim 8 due to informalities.
Allowable Subject Matter
Independent Claim 8 and the corresponding dependent claims (9-10 and 12) are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1, 3, 6, and 14 under 35 U.S.C. 103 as unpatentable over Taranovich (Steve Taranovich; “Don’t ‘Brick’ My Supply!”; PlanetAnalog.com website [full url in ref.]; 2015) in view of Fox (U.S. Pub. 2019/0034192):
As for Claim 1, Taranovich teaches an online program updating method, applied to a power converter, wherein a controller of the power converter comprises an application area and a backup area, both the application area and the backup area are capable of running a program file (P1/4: “For the sake of simplicity we will be using the UCD3138064 [power converter] as example to describe on the fly [firmware updating] operation. This digital controller offers 64 kB of program flash memory in two 32 kB banks, allowing the storage of two firmware images.  Firmware bank A can represent the space for a power supply’s current (incumbent) [application area] firmware code and bank B can represent the space for the desired updated version of the code [backup area].”  That is, either side can be used for either purpose and hot swapped back and forth.) and the method comprises: receiving an external command, acquiring an updated program file, and storing the updated program file into the backup area through a program in the application area (<< Applicant argues in the remarks (P6/12) that Taranovich teaches that the hot swap update is “programmed from the host.”  This is unpersuasive, as the reference teaches only that the “new firmware” comes “from the host,” but it is the currently executing firmware on the device “through” which the update and hot swap are controlled.), wherein the external command comprises the updated program file; and running the updated program file when a program counter jumps to the backup area (P2/4: “Switch Firmware Live: On-the-fly upgrade for secondary side can be achieved using the 2 steps below: 1. Program block 2 with new firmware from the host via PMBus/serial peripheral interface (SPI)/universal asynchronous receiver/transmitter (UART) communication [i.e., receive command with program update and store in backup area]. 2. Stage and implement a “live switch” [i.e., jump program counter to back up area for execution] of execution from block A to B.”)  Taranovich teaches hot swapping (i.e. without reboot) power supply firmware from the “application” area to the “backup” area, which inherently requires a program counter to jump to the new code area, but the reference does not explicitly teach the remaining limitations of the claim.
But Fox teaches wherein the program counter jumps to any one of a reset address field, a field after a peripheral reset address, a field after variable initialization and a field after peripheral initialization of the program file in the backup area (P5 ¶66 L20: “Server 102 may also configure startup code 208 to update the program counter of ECU 112 so that after the execution of the segment of code contained in delta file 206, the program counter may link the execution back to the code contained in current software 204 (depicted as program counter update "3" in FIG. 4). In this manner, the segment of code contained in delta file 206 can be placed anywhere in memory 120, and the program counter of ECU 112 can be used to load that segment of code into a memory (e.g., flash, RAM, etc.) of ECU 112 for execution. In other words, the code contained in delta file 206 may be position-independent and can be placed [anywhere, including at “a reset address field, a field after a peripheral reset address, a field after variable initialization and a field after peripheral initialization of the program file in the backup area”] in memory 120 without requiring ECU 112 to erase any existing contents of memory 120.”  That is, the ECU contains two memory locations with old and updated (i.e., delta) code, and the program counter is updated to jump back and for between the old and new delta code sections, which can be placed in any available memory spot.)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Taranovich and Fox as hot swapping requires the ability to change a program counter to execute the “swapped” code without a reset.
As for Claim 3, which depends on Claim 1, Taranovich teaches wherein the method further comprises: running the program file stored in the application area when the program counter jumps to the application area (P1/4: “For the sake of simplicity we will be using the UCD3138064 [power converter] as example to describe on the fly [firmware updating] operation. This digital controller offers 64 kB of program flash memory in two 32 kB banks, allowing the storage of two firmware images.  Firmware bank A can represent the space for a power supply’s current (incumbent) [application area] firmware code and bank B can represent the space for the desired updated version of the code [backup area].”  That is, either side can be used for either purpose and hot swapped back and forth [i.e., jump program counter to the desired area for execution].))
As for Claim 6, which depends on Claim 1, Taranovich teaches wherein the application area and the backup area are a storage area in the controller, the application area and the backup area are divided according to their storage addresses (P1/4: “For the sake of simplicity we will be using the UCD3138064 as example to describe on the fly operation. This digital controller offers 64 kB of program flash memory in two 32 kB banks [i.e., different storage addresses], allowing the storage of two firmware images.)
As for Claim 14, Taranovich teaches an online program updating method, applied to a power converter, wherein a controller of the power converter comprises an application area and a backup area, and the method comprises: receiving an external command by the application area; and sharing the resource of the power converter by the application area and the backup area after a program counter jumps to the backup area (P1/4: “For the sake of simplicity we will be using the UCD3138064 [power converter] as example to describe on the fly [firmware updating] operation. This digital controller offers 64 kB of program flash memory in two 32 kB banks, allowing the storage of two firmware images.  Firmware bank A can represent the space for a power supply’s current (incumbent) [application area] firmware code and bank B can represent the space for the desired updated version of the code [backup area]. Using this technique you can update firmware from either primary or secondary side.”) Taranovich teaches hot swapping (i.e. without reboot) power supply firmware from the “application” area to the “backup” area, which inherently requires a program counter to jump to the new code area, but the reference does not explicitly teach the remaining limitations of the claim.
But Fox teaches wherein the program counter jumps to any one of a reset address field, a field after a peripheral reset address, a field after variable initialization and a field after peripheral initialization of a program file in the backup area (P5 ¶66 L20: “Server 102 may also configure startup code 208 to update the program counter of ECU 112 so that after the execution of the segment of code contained in delta file 206, the program counter may link the execution back to the code contained in current software 204 (depicted as program counter update "3" in FIG. 4). In this manner, the segment of code contained in delta file 206 can be placed anywhere in memory 120, and the program counter of ECU 112 can be used to load that segment of code into a memory (e.g., flash, RAM, etc.) of ECU 112 for execution. In other words, the code contained in delta file 206 may be position-independent and can be placed [anywhere, including at “a reset address field, a field after a peripheral reset address, a field after variable initialization and a field after peripheral initialization of the program file in the backup area”] in memory 120 without requiring ECU 112 to erase any existing contents of memory 120.”  That is, the ECU contains two memory locations with old and updated (i.e., delta) code, and the program counter is updated to jump back and for between the old and new delta code sections, which can be placed in any available memory spot.)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Taranovich and Fox as hot swapping requires the ability to change a program counter to execute the “swapped” code without a reset.
+-_+_+_+
The Office rejects Claim 5 under 35 U.S.C. 103 as unpatentable over Taranovich and Fox in view of Kim (U.S. Pub. 2016/0098218):
As for Claim 5, which depends on Claim 1, Taranovich teaches wherein the application area is a main storage area in the controller (See Figure 2 P2/4, showing main storage area in the controller). Taranovich and Fox do not explicitly teach an external backup area.
But Kim teaches and the backup area is an external memory (P2, ¶34, L1: “Referring to FIG. 1, a PLC data log module (100) according to an exemplary embodiment of the present disclosure may include a controller (110), an internal memory (120) and a [external] backup memory (130)....”)  
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Taranovich and Fox with Kim as a matter of design choice.  An internal backup area has an advantage of speed and simplicity, while an external memory can more easily be accessed/replaced and frees up space in the device.

Response to Arguments
Applicant's arguments filed 27 Jul 2022 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
2 September 2022

/QING CHEN/Primary Examiner, Art Unit 2191